Title: To Thomas Jefferson from Elias Vanderhorst, 10 June 1793
From: Vanderhorst, Elias
To: Jefferson, Thomas


Bristol, 10 June 1793. Since his 10 Apr. letter, having heard nothing from TJ, he adds that by order in council the ports of the kingdom will continue to be open to the importation of foreign corn and flour to the end of Parliament’s present session, subject to low duties on wheat and flour. Although this is uncertain, the policy will probably be prolonged thereafter because of the scarcity of corn in this island and most parts of the continent. The government has lately purchased upwards of 7,000 barrels of American flour here and large quantities of it and wheat in other ports where they were available, “no doubt with a double view, not difficult to discover.” The prospect for growing corn here is favorable, but it is too early in the season to be certain of the harvest. Manufacturing and commerce grow worse, and the government’s offer of aid in the form of Exchequer bill loans is ill calculated to improve matters, since an excess of  paper credit has been the main cause of the kingdom’s present distressed state. The principal remedy lies in peace, which will open the channels of commerce shut or greatly obstructed by the war. A French privateer from St. Malo, the Tyger, Captain Dugue, captured the Commerce, Captain Preble, an American ship bound from Charleston to here. Presuming through ignorance or villainy that not all of the property on board the Commerce was American, Dugue took her entire cargo of sixteen casks of indigo and seven hogsheads of deer skins, replaced all of her crew but the master and cabin boy with fifteen Frenchmen, and ordered her to Brest. A British frigate retook the Commerce on 29 May and two days later she arrived at Spithead. He has taken steps to recover four casks of the indigo, invoiced at £252.16 Carolina money, which had been consigned to him by his friends Smiths, DeSaussure & Darrell of Charleston, joint owners of them with their Georgetown house, John Cogdell & Company, but if they are not successful he trusts that there will be an opportunity to do these Americans justice on TJ’s side of the water. He has been unable to conclude the matter mentioned in his last letter at the customhouse here and is convinced the delay is due to the resentment of some customs officials whose fees have been reduced because he has secured the cancellation of “the Custom of Bonding Rice, when in their possession (and in the King’s Casks) and that of paying a Debenture charged when Shipped (tho no duty had been paid on it).” He has written to the board of commissioners and believes this will make it possible for him to obtain the materials needed for the accounts he must send TJ. In view of the need for agents in some outports under his consular jurisdiction, he has appointed Edmund Granger and Samuel Banfill Esqrs. at Exeter, John Hawker Esqr. at Plymouth, George Croker Fox and Robert Were Fox at Falmouth, and Richard Hart Davis Esqr., a Bristol banker, to represent him during his absences. A few days after his commission received royal approval he learned that Auldjo had encroached on his consular jurisdiction by appointing Messrs. Fox of Falmouth to serve as his deputies there as well as in the other Cornwall ports and the Scilly Islands. Auldjo, rejecting his contention that these areas were part of his jurisdiction, suggested that he appeal to TJ for a ruling. But Pinckney, to whom he appealed, decided against Auldjo, who withdrew the appointments. Since the heavy duties of his office cannot be discharged without injury to his private affairs, he hopes Congress will provide a salary adequate to its trouble, expense, and dignity. He encloses a few of the latest newspapers and a state of the market here for American produce. [P.S.] Mr. Fox of Falmouth has just informed him of his appointment as United States consul for that port and district. Since all of the kingdom’s specie, if put into the public treasury, would not pay two shillings per pound of the nation’s enormous debt, it is astonishing that credit is as good as it is. No one can calculate how long this fabric can last.
